Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
2.	This action is responsive to the application No. 16/664,686 filed on February 07, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Robert Shawn Pyles, Reg. No. 57,495, Tel: 919-238-2300 on 03/14/2022 and subsequent calls.
	a. Please cancel claims 8, 18, 20.
b. Please amend claims 1, 12, and 19 as follows:
Claim 1. (Currently Amended) A light emitting diode (LED) package comprising:
	a submount with two or more LED chips mounted on said submount with a space between adjacent ones of said two or more LED chips;
	a phosphor layer covering at least two adjacent ones of said two or more LED chips and comprising a bridge spanning the space between said at least two adjacent , wherein said phosphor layer extends on a surface of the submount that is adjacent said two or more LED chips;
a filler in said space between said at least two adjacent ones of said two or more LED chips and below said bridge;
a reflective layer on the phosphor layer and adjacent said two or more LED chips such that said phosphor layer is between said reflective layer and said submount; and 
	an encapsulant over said two or more LED chips and said submount.

Claim 12. (Currently Amended) A light emitting diode (LED) package comprising:
	a submount with two or more LED chips on said submount, at least two adjacent ones of said two or more LED chips having top surfaces at substantially the same height;
	a phosphor matrix layer covering the top surfaces of said at least two adjacent ones of said two or more LED chips and covering a surface of said submount adjacent said at least two adjacent ones of said two or more LED chips, wherein said phosphor matrix layer comprises a bridge between said at least two adjacent ones of said two or more LED chips;
a reflective layer on the phosphor matrix layer and adjacent said two or more LED chips such that said phosphor matrix layer is between said reflective layer and said submount; and
a filler in a space between said at least two adjacent ones of said two or more LED chips and below said bridge.

Claim 19. (Currently Amended) A light emitting diode (LED) package comprising:
	a submount;
two or more LED chips on said submount and adjacent to one another with a space between adjacent ones of said two or more LED chips;
	a phosphor binder layer covering at least two adjacent ones of said two or more LED chips and comprising a bridge spanning the space between said at least two adjacent ones of said two or more LED chips to form an air gap below said bridge and between said at least two adjacent ones of the two or more LED chips, wherein said phosphor binder layer extends on a surface of the submount that is adjacent said two or more LED chips;
a reflective layer on the phosphor binder layer and adjacent said two or more LED chips such that said phosphor binder layer is between said reflective layer and said submount; and
	an encapsulant over said two or more LED chips comprising a curved surface.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1, 4-7, 9-14, 17, 19, 23-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a light emitting diode (LED) package, comprising:
....


7.	The following is an examiner’s statement of reasons for allowance:
Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a light emitting diode (LED) package, comprising:
....
a reflective layer on the phosphor matrix layer and adjacent said two or more LED chips such that said phosphor matrix layer is between said reflective layer and said submount; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The following is an examiner’s statement of reasons for allowance:
Claim 19: the prior art of record alone or in combination neither teaches nor makes obvious a light emitting diode (LED) package, comprising:
....
a reflective layer on the phosphor binder layer and adjacent said two or more LED chips such that said phosphor binder layer is between said reflective layer and said submount; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 1 is allowable. Since the independent claim 1 is allowable in combination with all the remaining limitations of the independent claim, therefore, the dependent claims 3-10 of the independent claim 1 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the independent claim 1 is deemed patentable over the prior art.

10.	A close prior art reference, Ajiki et al. (US 2008/0290351 A1) is cited here that discloses most limitations, except both the reflective layer and the phosphor layer formed on the LED chips, whereas the cited prior art reference discloses either the reflective layer or the phosphor layer be formed on the LED chips, not both the reflective layer and the phosphor layer formed together on the structure.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819